DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of 17 Sept. 2020. Claims 1-19 are pending and have been considered as follows.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the remote control signals are generated based on a result of the check as to whether the at least one safety condition is satisfied” in the last limitation. However, claim 1, from which claim 8 depends, already recites that the safety signal are 
Claim 11 cites the limitation “during one or more predetermined steps of the method. It is unclear if the predetermined steps of the method are part of (or include) those steps recited in claim 1 or 8 (from which claim 11 depends) or if they are other steps of the method not already recited. 
Claims 9-10 are rejected as being dependent upon a rejected claim. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a device … configured to” in independent claim 18.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-6, 13-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodin (US 20040093291 A1). 
	
	Regarding claim1, Bodin teaches a method for controlling a motor vehicle remotely ([0006] remote control of vehicle functions such as engine enabling and disabling, throttle and speed governors, [0037], [0023] selectively and remotely control certain vehicle functions based upon the location of the vehicle, its speed and direction, and time), comprising the following steps:
	receiving motor vehicle speed signals, which represent a speed of a motor vehicle ([0021], [0042]-[0044], [0060]-[0064] );
	receiving maximum motor vehicle speed signals, which represent a predetermined maximum speed of a motor vehicle ([0041]-[0044], vehicle is traveling over the known speed limit; This deferred action sets a series of speed governor limits slowly and safely decreasing the speed of the vehicle; [0060]-[0064] );
	comparing the motor vehicle speed to the predetermined maximum motor vehicle speed ([0032], [0043], [0060]-[0061] monitoring the speed of a new vehicle which is required to be kept under a given maximum speed during a break-in period, Tables 1 and 2, comparing the vehicle speed);
Tables 1 and 2, limiting vehicle speed); and
	outputting the generated remote control signals ([0042]-[0044], [0060]-[0064] ).

Regarding claims 18 and 19, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 18 and 19, with claim 1 being drawn to a method, claim 18 being drawn to a corresponding device, and claim 19 being drawn to a corresponding non-transitory computer-readable media. Please note: Bodin teaches the additional limitation “A non-transitory machine-readable storage medium on which is stored a computer program for controlling a motor vehicle remotely, the computer program, when executed by a computer, causing the computer to perform” steps in claim 19 (see Bodin, claim 7) and a device in claim 18 (see Bodin, Fig. 1) 

	Regarding claim 2, Bodin teaches wherein the remote control signals include control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle, to control the lateral and/or longitudinal guidance of the motor vehicle remotely during remote control of the motor vehicle based on the remote control signals ([0041]-[0044], vehicle is traveling over the known speed limit; This deferred action sets a series of speed governor limits slowly and safely decreasing the speed of the vehicle; [0060]-[0064] ) .

	Regarding claim 3, Bodin teaches wherein when the result of the comparison indicates that the motor vehicle speed is greater than the predetermined maximum motor vehicle speed, the control signals are generated in such a manner ([0041]), that in the case of the remote control of ([0041]-[0044], vehicle is traveling over the known speed limit; This deferred action sets a series of speed governor limits slowly and safely decreasing the speed of the vehicle; [0060]-[0064] ). 

	Regarding claim 4, Bodin teaches wherein when the result of the comparison indicates that the motor vehicle speed is greater than the predetermined maximum motor vehicle speed, the control signals are generated in such a manner, that, in the case of the remote control of the lateral and/or longitudinal guidance of the motor vehicle based on the generated remote control signals, the motor vehicle stops in a predetermined area ([0065] Roadside stop control of vehicles. Vehicles which have been "pulled over" for routine traffic violations could be disabled from shifting from park or neutral into a forward or reverse gear until an officer has authorized return to normal operation). 

	Regarding claim 5, Bodin teaches wherein the remote control signals include control signals for a human-machine interface of the motor vehicle, in order, in the case of remote control of the human-machine interface based on the generated remote control signals, to output a signal using the human-machine interface, the signal representing the result of the comparison ([0056] the pursuing police officer could use an in-vehicle data terminal or cell phone to access the application program of the web service to cause the desired deferred action to be created and downloaded to the vehicle) .

	Regarding claim 6, Bodin teaches wherein when the result of the comparison indicates that the motor vehicle speed is greater than the predetermined maximum motor vehicle speed, performing:
	receiving, temporally subsequent to the outputting of the generated remote control signals, further motor vehicle speed signals which represent a further motor vehicle speed of the motor vehicle ([0044] This deferred action sets a series of speed governor limits slowly and safely decreasing the speed of the vehicle, and eventually killing the engine, [0021] produce a transitional effect or gradual degradation to the vehicle's operation);
	comparing the further motor vehicle speed to the predetermined maximum motor vehicle speed (Tables 2-3);
	generating further remote control signals for controlling the motor vehicle remotely based on a result of the further comparison ([0044] This deferred action sets a series of speed governor limits slowly and safely decreasing the speed of the vehicle, and eventually killing the engine); and
	outputting the generated further remote control signals ([0044] This deferred action sets a series of speed governor limits slowly and safely decreasing the speed of the vehicle, and eventually killing the engine).
	
	Regarding claim 13, Bodin teaches wherein one or more of the steps of the method, excluding the steps of generating and outputting the remote control signals, are executed inside the motor vehicle ([0051], Fig4, [0056], the vehicle under control (11), pursuing police officer could use a in-vehicle data terminal to access the application program of the web service to cause the desired deferred action to be created and downloaded to the vehicle (11)).

	Regarding claim 14, Bodin teaches wherein one or more of the steps of the method are executed outside of the motor vehicle in an infrastructure ([0023], [0041], A rental car server; [0039] the provider servers (16); [0043] a law enforcement server).

	Regarding claim 15, Bodin teaches wherein the infrastructure is a cloud infrastructure ([0041], A rental car server; [0039] the provider servers (16)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-12 are rejected under 35 U.S.C. 103 as being obvious over by Bodin (US 20040093291 A1) in view of Caldwell (US 20200409352 A1).
	
	Regarding claim 7, Bodin does not explicitly teach but Caldwell teaches receiving surrounding-area signals, which represent a surrounding area of the motor vehicle ([0055] monitor the surroundings to ensure safety protocols are met by the vehicle ( e.g. , the vehicle will not impact an object 118 in the environment ), [0145]-[0146] the drive system ( s ) 814 may include one or more sensor systems to detect conditions of the drive system ( s ) 814 and / or the surroundings of the vehicle 802);
	wherein the remote control signals are generated based on the surrounding ([0055] the vehicle computing device may control the vehicle 102 to ensure that the vehicle 102 maintains a minimum distance from an object 118 in the environment, Fig. 2 and corresponding paragraphs).


	Regarding claim 8, Bodin does not explicitly teach but Caldwell teaches receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely ( [0014] the service computing device may determine that one or more conditions for providing guidance are met. The condition(s) may include a connection threshold (e.g., threshold latency, threshold bandwidth, etc.), a vehicle velocity below a threshold velocity (e.g., 15 miles per hour, 20 kilometers per hour, etc.), a threshold number/type of sensor operational (e.g., threshold of 4 cameras operational, all vehicle lidar sensor operational, etc.), a lack of vehicle health related faults (e.g., faults related to inconsistent sensor readings, one or more inoperative sensors, fault associated with a collision avoidance system, planner system, and/or other vehicle system, etc.), and/or other conditions that may impact the effectiveness of the remote guidance system); and
	checking whether the at least one safety condition is satisfied ([0106] the process may include determining whether one or more conditions are satisfied. The conditions may include a vehicle velocity below a threshold, a threshold number and/or type of sensors are available, a threshold bandwidth associated with the network connection, a threshold latency associated with the network connection, absence of a vehicle health related fault, or the like.);
	wherein the remote control signals are generated based on a result of the check as to whether the at least one safety condition is satisfied ([0107]-[0108] Responsive to a determination that at least one condition is satisfied or not).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remotely controlling a vehicle, as taught by Bodin , predetermined requirements for controlling a vehicle remotely, as taught by Caldwell, as Bodin and Caldwell are directed to remotely controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using predetermined requirements for controlling a vehicle remotely and predictably applied it to improve cost-efficiency ([0004] Caldwell) of remotely controlling a vehicle of Bodin.

	Regarding claim 9, Bodin does not explicitly teach but Caldwell teaches wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: 
(i) presence of a predetermined safety integrity level or automotive safety integrity level (ASIL) of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling a motor vehicle remotely;
(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals;

(iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method;
(v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method according to one of the preceding claims;
(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options;
(vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options;
(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations;
(ix) presence of one or more fallback scenarios;
(x) presence of a predetermined function ;
(xi) presence of a predetermined traffic situation;
(xii) presence of predetermined weather,
(xiii) maximum possible time for a specific performance or execution of one or more steps of the method;
(xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.
(Precondition [0014], the service computing device may determine that one or more conditions for providing guidance are met. The condition(s) may include a connection threshold (e.g., threshold latency, threshold bandwidth, etc.), a vehicle velocity below a threshold velocity (e.g., 15 miles per hour, 20 kilometers per hour, etc.), a threshold number/type of sensor operational (e.g., threshold of 4 cameras operational, all vehicle lidar sensor operational, etc.), a lack of vehicle health related faults (e.g., faults related to inconsistent sensor readings, one or more inoperative sensors, fault associated with a collision avoidance system, planner system, and/or other vehicle system, etc.), and/or other conditions that may impact the effectiveness of the remote guidance system).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remotely controlling a vehicle, as taught by Bodin , predetermined requirements for controlling a vehicle remotely, as taught by Caldwell, as Bodin and Caldwell are directed to remotely controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using predetermined requirements for controlling a vehicle remotely and predictably applied it to improve cost-efficiency ([0004] Caldwell) of remotely controlling a vehicle of Bodin.

	Regarding claim 10, Bodin does not explicitly teach but Caldwell teaches wherein the remote control signals are generated only when the at least one safety condition is satisfied ([0107]-[0108], Responsive to a determination that at least one condition is satisfied or not). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remotely controlling a vehicle, as taught by Bodin, predetermined requirements for controlling a vehicle remotely, as taught by Caldwell, as Bodin and Caldwell are directed to remotely controlling a vehicle (same field of endeavor), and one of ordinary skill in the 

	Regarding claim 11, Bodin does not explicitly teach but Caldwell teaches wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined steps of the method ([0107]-[0108], Responsive to a determination that at least one condition is satisfied or not). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remotely controlling a vehicle, as taught by Bodin, predetermined requirements for controlling a vehicle remotely, as taught by Caldwell, as Bodin and Caldwell are directed to remotely controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using predetermined requirements for controlling a vehicle remotely and predictably applied it to improve cost-efficiency ([0004] Caldwell) of remotely controlling a vehicle of Bodin.

	Regarding claim 12, Bodin does not explicitly teach but Caldwell teaches after the outputting of the generated remote control signals, testing remote control of the motor vehicle based on the output remote control signals to detect a fault (Step 414 and Step 408 in Fig. 4 and corresponding paragraphs) ; and 	in response to the detection of a fault: (i) interrupting the remote control (Step 414, if precondition falls, guidance blacked, [0092]-[0093]), or (ii) generating and outputting emergency remote control signals for controlling the motor vehicle remotely in an emergency. It would have been obvious to one of ordinary skill in the art before the 

Claims 16-17 are rejected under 35 U.S.C. 103 as being obvious over by Bodin (US 20040093291 A1) in view of Kim (US 20200074061 A1).

	Regarding claim 16, Bodin does not explicitly teach but Kim teaches wherein the method steps are documented in a blockchain ([0288]-[0291]). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Bodin , user authentication in autonomous driving, as taught by Kim, as Bodin and Kim are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using user authentication in autonomous driving and predictably applied it to improve security ([0260]-[0262] Kim) of Bodin.
	
	Regarding claim 17, Bodin does not explicitly teach but Kim teaches testing whether an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure are tested ( [0041] and Fig. 21A, encrypted data blocks and transmission procedure between the vehicle and the infra apparatus in an autonomous driving system). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Bodin, user authentication in autonomous driving, as taught by Kim, as Bodin and Kim are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using user authentication in autonomous driving and predictably applied it to improve security ([0260]-[0262] Kim) of Bodin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/J.W./ Examiner, Art Unit 3666 	 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666